Citation Nr: 0325305	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a fracture of the right radius and 
ulna.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a fracture of the left radius and 
ulna.  

3.  Entitlement to an increased (compensable) evaluation for 
limitation of motion of the left index finger and Volkmann's 
contracture of digits of the left hand.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In July 2000, the veteran gave sworn testimony at a hearing 
before the undersigned sitting at the RO.  A transcript of 
that hearing is of record.  In January 2001, the Board 
remanded this case to the RO for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefits.  The case has been returned 
to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is right handed.  

3.  The service-connected right wrist disability is 
manifested by pain, effusion, weakness, limitation of motion 
in all planes of excursion, and severe osteoarthritis.  
However, nonunion in the lower half of the right radius and 
ulna with false movement and loss of bone substance with 
marked deformity is not demonstrated.  Ankylosis of the right 
wrist or forearm is not shown.  

4.  The service-connected left wrist disability is manifested 
by pain, weakness, limitation of motion in all planes of 
excursion, and severe osteoarthritis.  However, nonunion in 
the lower half of the left radius and ulna with false 
movement and loss of bone substance with marked deformity is 
not demonstrated.  Ankylosis of the left wrist or forearm is 
not shown.  

5.  The criteria for evaluating impairment of the fingers 
(except amputations) that became effective on August 26, 
2002, are neither more nor less favorable to the veteran in 
this case.  

6.  The service-connected left hand disability is manifested 
by mild loss of grip strength and by a 30-degree flexion 
contracture at the distal interphalangeal joint of the left 
ring finger that impairs fine motor tasks only; all other 
digits have full range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for right wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R.
§ 4.71a, Diagnostic Code 5212 (2003).  

2.  The criteria for a disability evaluation in excess of 20 
percent for left wrist disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R.
§ 4.71a, Diagnostic Code 5212 (2003).  

3.  The criteria for an increased (compensable) evaluation 
for left hand disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002), 38 C.F.R. § 4.71a, diagnostic codes 
5225, 5227 (effective prior to Aug. 26, 2002).  

4.  The criteria for an increased (compensable) evaluation 
for left hand disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002), 38 C.F.R. § 4.71a, diagnostic codes 
5225, 5227 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  With the exception noted below, the Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The record shows that the veteran has not been provided with 
the new criteria for evaluating disabilities of the fingers 
(except amputations) that became effective on August 26, 
2002.  However, the Board finds that no prejudice results.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  A 
compensable rating for the service-connected left hand 
disability must be supported by objective findings, which are 
not shown currently.  Thus, delaying resolution of the case 
in order to furnish new criteria for rating disability of the 
fingers would simply exalt form over substance without any 
tangible benefit accruing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

Factual Background

The record shows that in March 1968 in the Republic of 
Vietnam, the veteran was thrown from a truck and sustained 
bilateral severe fractures of the distal radii.  The veteran 
was treated initially by means of a closed reduction and long 
arm cast application.  He was subsequently evacuated to 
military facilities in Japan, where later in March proximal 
and distal wires were replaced in both hands and forearms and 
secondary reduction of the comminuted fractures was effected.  
He was then placed in a long arm cast and subsequently 
evacuated to the United States, where he was admitted to a 
service hospital.  On admission, he was in bilateral long arm 
casts with his wrists in a position of extreme volar flexion 
and ulnar deviation.  However, sensory and circulatory 
function was normal in the digits of the hands.  The veteran 
had marked flexion contractures of all digits bilaterally, 
although the involvement of the left side was more severe 
than the right.  He experienced severe pain on attempting to 
extend the digits of the left hand.  X-ray examination of 
both forearms revealed severe, comminuted bilateral Colles 
fractures.  It was noted that the veteran was right handed.  
Following admission, the casts were removed, and the traction 
wires were also removed from both forearms.  The veteran was 
then placed in a short arm cast bilaterally.  He was 
maintained in the casts for about two weeks, when they were 
removed and x-rays of the forearms indicated healing and 
satisfactory position and alignment of the bilateral Colles 
fractures.  He was then started on a regimen of physical 
therapy in an attempt to restore strength and mobility to the 
hands and wrists.  The veteran complained, however, of 
continuous discomfort in both hands associated with marked 
restriction of motion of all digits and of the wrists, as 
well as loss of strength and function in both hands.  

On examination for a Medical Evaluation Board in June 1968, 
the veteran continued to have some flexion deformity of both 
wrists such that the right wrist could not be actively or 
passively dorsiflexed past zero degrees and palmar flexion on 
the right was restricted at 20 degrees.  On the left, active 
and passive dorsiflexion was limited at zero degrees and 
active and passive volar flexion was restricted at 10 
degrees.  Pronation and supination of both forearms was 
restricted by about 50 percent.  The veteran had normal 
sensory and circulatory function in the digits of the hands.  
He was able to flex the digits on the right such that the 
tips of the digits could touch the distal palmar crease.  
Strength, grasp and pinch in the right hand were reduced to 
about 50 percent of normal, and there was some lack of full 
extension in all the digits on the right.  There was flexion 
contracture of all digits of the left hand such that the last 
30 degrees of metacarpophalangeal joint extension was not 
possible actively or passively.  The veteran also had loss of 
flexion in all the digits of the left hand such that the tips 
of the digits could not be approximated closer than two 
inches from the distal palmar crease.  In addition, strength, 
grasp and pinch in the left hand were reduced to about 10 
percent of an uninvolved hand.  It was the opinion of the 
orthopedics department that the veteran was unfit for duty 
and that he had severe disability related to the loss of 
strength and motion in both hands, with the more severe 
involvement in the left hand.  It was felt that the loss of 
function on the left warranted the diagnosis of Volkmann's 
ischemic contracture involving the flexor structure in the 
left forearm.  The final diagnoses were bilateral closed 
fractures of the distal radii, and Volkmann's ischemic 
contracture on the left.  

On VA examination in May 1969, the veteran complained that 
both wrists stiffened up and were painful in cold weather and 
that both wrists had limited motion.  His left ring finger 
felt stiff.  X-rays of the forearms and wrists showed old 
completely united fractures of the distal ends of the radii 
and ulnae with slight residual dorsal tilt of the distal 
radial articular surfaces.  No neuropathology was found on 
neurologic examination.  On orthopedic examination, the 
veteran also complained of weakness of left hand grasp.  Two 
small traction scars were noted on the dorsum of both hands 
and on the upper end of the forearms that were healed and 
nontender.  Supination was to zero degrees on the right and 
to 25 degrees on the left.  Pronation of the wrist was to 80 
degrees bilaterally.  The veteran had dorsiflexion of the 
right wrist to 20 degrees and of the left wrist to 45 
degrees.  Palmar flexion was to 35 degrees on the right and 
to 70 degrees on the left.  Ulnar deviation was to 35 degrees 
on the right and to 40 degrees on the left.  Radial deviation 
was to 20 degrees bilaterally.  The veteran had flexion of 
the left index finger at the metacarpophalangeal joint to 75 
degrees and at the distal interphalangeal joint to 45 
degrees.  The finger lacked 1/2 inch of touching the palm due 
to weakness and pain just above the wrist.  Passively, the 
motions were complete.  There was 25 percent less grasping 
power in the left hand.  There was, however, no evidence of 
Volkmann's contracture or ankylosis of any of the digits of 
the hands.  It was felt that loss of use of the hands per se 
was minimal but that limitation of forearm rotation and wrist 
motion resulted in about 30 percent loss of use of the hands 
because the veteran was unable to put his hands into all 
normal positions.  

A rating decision dated in July 1969 granted service 
connection for healed fracture of the left radius and ulna 
with some limitation of motion of the left wrist with 
traction scars.  A 10 percent rating was assigned under 
Diagnostic Code 5212, effective from separation.  Service 
connection was also established for healed fracture of the 
right radius and ulna with some limitation of motion of the 
right wrist with traction scars.  A 10 percent rating was 
assigned under Diagnostic Code 5212, effective from 
separation.  Service connection was established for 
limitation of motion of the left index finger with history of 
Volkmann's contracture of the digits of the left hand.  A 
noncompensable rating was assigned under Diagnostic Code 
5225, effective from separation.  

Following an evaluation in the VA orthopedic clinic in 
January 1973, the RO in February 1973 assigned a 30 percent 
evaluation for residuals of a fracture of the right radius 
and ulna and a 20 percent evaluation for residuals of a 
fracture of the left radius and ulna.  The noncompensable 
evaluation for the left hand disability was continued.  

A.  Wrist disabilities

On VA examination by an orthopedic surgeon in March 2003, the 
veteran complained that household chores that required any 
type of repetitive motion or material handling increased his 
bilateral wrist pain.  He also complained of a sharp 
intermittent stabbing pain in both wrists over the volar 
aspect, decreased range of motion of the wrists as well as 
the forearms with pronation and supination, and increased 
pain associated with material handling.  The examiner 
indicated that he had reviewed the record.  An examination 
disclosed that the veteran had 1+ effusion in the right 
wrist.  He had dorsiflexion of the wrist to 24 degrees and 
palmar flexion to 38 degrees.  Normal dorsiflexion 
(extension) of the wrist is from zero degrees (palm facing 
and parallel with the floor) to 70 degrees; normal palmar 
flexion is from zero degrees to 80 degrees.  38 C.F.R. § 
4.71, Plate I (2003).  Radial deviation was to 5 degrees, and 
ulnar deviation was to 10 degrees.  Normal radial deviation 
is to 20 degrees, while normal ulnar deviation is to 45 
degrees.  Id.  The veteran had supination of his right 
forearm to zero degrees and pronation to 40 degrees.  Normal 
supination is to 85 degrees, and normal pronation is to 80 
degrees.  Id.  The veteran's grip strength was 60 pounds on 
the right and 40 pounds on the left.  Pinch strength was 5 
pounds on the right and 3 pounds on the left.  The veteran 
demonstrated 8 millimeter 2-point discrimination for median, 
radial and ulnar distribution for both upper extremities.  

The examiner remarked that the veteran had rapid exchange 
grip testing with 50 pounds on the right and 40 pounds on the 
left, 30 pounds on the right and 20 pounds on the left, and 
20 pounds on the right and 10 pounds on the left.  The 
veteran complained of increased pain in both wrists.  
Reexamination did not reveal any further swelling or loss of 
range of motion.  The pertinent clinical impression was 
status post bilateral distal radius fractures with severe 
post traumatic osteoarthritis of the wrists and loss of range 
of motion.  The examiner commented that the veteran 
demonstrated progressive weakness associated with his post 
traumatic arthritis; any form of repetitive material handling 
would increase or aggravate his service-connected bilateral 
wrist conditions.  Currently, the veteran would be limited to 
lifting objects of less than 10 pounds.  It was reported that 
the veteran worked as an x-ray technician.  He said that he 
had lost 10 days of work in the previous six months due to 
recurrent pain and swelling of his wrists.  

A 30 percent evaluation is warranted for nonunion in the 
lower half of the radius of the major upper extremity with 
false movement, but without loss of bone substance or 
deformity.  A 40 percent evaluation for nonunion in the lower 
half with false movement requires a loss of bone substance (1 
inch (2.5 centimeters) or more) and marked deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5212.  

X-rays of the wrists by VA in July 1999 showed irregularity 
of the distal aspect of the radius bilaterally, and evidence 
for ulnar styloid injury, suggestive of bilateral distal 
wrist fractures.  Some degenerative change was visualized in 
the joints as a result, although this was relatively well 
confined to the radiocarpal articulations.  The orthopedic 
examiner in July 1999 interpreted the x-rays as visualizing 
moderate degenerative changes in the bilateral radioscaphoid 
joints.  X-rays of the right wrist by VA in March 2003 showed 
an old distal wrist fracture with marked narrowing of the 
proximal carpal row and early narrowing of the distal carpal 
row.  Identical findings were seen in the left wrist.  There 
was normal mineralization bilaterally.  The radiologist's 
impression was severe post traumatic osteoarthritis in both 
wrists.  

The foregoing evidence does not demonstrate that the right 
wrist fracture residuals have resulted in a loss of bone 
substance (1 inch (2.5 centimeters) or more) and marked 
deformity of the wrist such as to warrant a 40 percent rating 
under Diagnostic Code 5212.  Nor is there any showing that 
the fracture residuals have resulted in nonunion with a flail 
false joint such as to warrant a 50 percent evaluation under 
Diagnostic Code 5210.  Although the veteran has significant 
limitation of supination and pronation of the right forearm, 
a 40 percent rating is not for application under Diagnostic 
Code 5213 because there is no showing that the right hand is 
fixed in supination or hyperpronation, nor is there any 
demonstration that the wrist is ankylosed such as to warrant 
consideration for a 40 percent evaluation under Diagnostic 
Code 5214.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dorland's 
Illustrated Medical Dictionary 86 (28th ed. 1994).  Although 
the examiner tested for endurance of the upper extremities 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), a rating 
in excess of 30 percent for disability of the dominant wrist 
and forearm contemplates a degree of impairment that exceeds 
limitation of motion of the wrist and forearm.  An increased 
rating in these circumstances requires either a deformity of 
the involved joint or ankylosis of the involved joint.  
Limitation of motion is addressed at lesser percentages of 
disability.  The maximum schedular evaluation for limitation 
of the wrist or forearm is 30 percent where pronation of the 
dominant forearm is lost beyond the middle of the arc.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2003).  See also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a higher 
evaluation is not assignable in cases where a claimant is 
already receiving the maximum schedular evaluation for 
limitation of motion of the affected joint).  

The examiner in March 2003 found that there was negative 
effusion in the left wrist.  Dorsiflexion of the left wrist 
was to 24 degrees, and palmar flexion was to 38 degrees.  
Radial deviation was to 5 degrees, and ulnar deviation was to 
10 degrees.  Supination was to 10 degrees, and pronation was 
to 40 degrees.  The veteran had pain to palpation over the 
dorsal radial and ulnar radial aspect of his left wrist.  

A 20 percent evaluation is warranted for nonunion of the 
radius of the minor upper extremity in the upper half, or in 
the lower half with false movement without loss of bone 
substance or deformity.  A 30 percent evaluation requires 
nonunion in the lower half with false movement with a loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  

With the left wrist as with the right, the evidence does not 
demonstrate that the fracture residuals on the left have 
resulted in a loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity of the nondominant 
wrist such as to warrant a 30 percent rating under Diagnostic 
Code 5212.  Nor is there any showing that the fracture 
residuals have resulted in nonunion with a flail false joint 
such as to warrant a 40 percent evaluation under Diagnostic 
Code 5210.  Although the veteran has significant limitation 
of supination and pronation of the left forearm, a 30 percent 
rating is not for application under Diagnostic Code 5213 
because there is no showing that the left hand is fixed in 
supination or hyperpronation, nor is there any demonstration 
that the wrist is ankylosed such as to warrant consideration 
for a higher evaluation under Diagnostic Code 5214.  Although 
the examiner tested for endurance of the upper extremities, 
for the reasons stated above, a rating in excess of 20 
percent for disability of the nondominant wrist and forearm 
is not for application under DeLuca v. Brown, supra.  

The Board finds that a preponderance of the evidence is 
against the claims of entitlement to increased ratings for 
the service-connected right and left wrist disabilities.  It 
follows that the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  

B.  Left hand disability

On VA examination by an orthopedic surgeon in March 2003, it 
was noted that the original injury had resulted in Volkmann's 
ischemic contracture with involvement of the ring and little 
fingers.  The veteran's current complaints included a flexion 
contracture of his left ring finger with an inability to 
completely extend the finger when opening his palm.  On 
examination, he demonstrated full range of motion of his 
fingers to the distal palmar crease.  When attempting full 
extension, however, he demonstrated a flexion contracture of 
his flexor digitorum profundus to his left ring finger with a 
30 degree "extensor lag" at the distal interphalangeal 
joint.  He showed good range of motion of his left little 
finger without any objective evidence of neurological deficit 
or "motor grading."  X-rays of the "right" hand in March 
2003 were negative.  The pertinent diagnosis was status post 
Volkmann's ischemic contracture of the left forearm with 
residual 30-degree flexion contracture of the distal 
interphalangeal joint of the flexor digitorum profundus.  

An amendment to the rating schedule that became effective on 
August 26, 2002, changed the criteria for rating disabilities 
of the fingers (except for amputations).  See 67 Fed. Reg. 
48,784 (July 26, 2002).  Although the actual rating for 
favorable or unfavorable ankylosis of the index finger or 
ring finger of either hand did not change with the amendment 
to rating schedule that became effective on August 26, 2002, 
see 38 C.F.R. § 4.71a, diagnostic codes 5225, 5227 (effective 
Aug. 26, 2002), the definition of ankylosis and the criteria 
by which finger impairment is evaluated have been elaborated 
and some changes have been made.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).  However, the changes to the rating 
criteria do not have a material effect in this case.  

The record does not show that the veteran's left index finger 
has limited motion or is ankylosed in a favorable or 
unfavorable position.  There is therefore no basis for a 
compensable evaluation under Diagnostic Code 5225 as in 
effect before August 26, 2002.  Although the left ring finger 
has a 30-degree flexion contracture at the distal 
interphalangeal joint, favorable or unfavorable ankylosis of 
the ring finger of either hand warrants only a noncompensable 
evaluation under Diagnostic Code 5227 as in effect prior to 
August 26, 2002.  

As pertinent to this appeal, the criteria that became 
effective on August 26, 2002, provide:  

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads.  Only joints in these 
positions are considered to be in 
favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:  

(i) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, and either 
is in extension or full flexion, or 
there is rotation or angulation of a 
bone, evaluate as amputation without 
metacarpal resection, at proximal 
interphalangeal joint or proximal 
thereto.  

(ii) If both the metacarpophalangeal 
and proximal interphalangeal joints 
of a digit are ankylosed, evaluate 
as unfavorable ankylosis, even if 
each joint is individually fixed in 
a favorable position.  

(iii) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, 
and there is a gap of more than two 
inches (5.1 cm.) between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as unfavorable 
ankylosis.  

(iv) If only the metacarpophalangeal 
or proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal 
transverse crease of the palm, with 
the finger(s) flexed to the extent 
possible, evaluate as favorable 
ankylosis.  

38 C.F.R. § 4.71a, Notes before Diagnostic Code 5216 (2003).  

Under Diagnostic Code 5155, which was not affected by the 
change in the rating criteria noted above, a 10 percent 
rating is warranted for amputation of the ring finger of 
either hand if the point of amputation is at the proximal 
interphalangeal joint or proximal thereto without metacarpal 
resection.  A 20 percent rating is warranted where the 
amputation involves metacarpal resection with more than one-
half of the bone lost.  38 C.F.R. § 4.71a, Diagnostic Code 
5155 (2003).  The Board notes that the single finger 
amputation ratings are the only applicable ratings for 
amputations of whole or part of single fingers.  See Note 
following 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2003).  

However, the left ring finger disability may be rated as an 
amputation under Diagnostic Code 5155 only where extremely 
unfavorable ankylosis of the finger is shown.  38 C.F.R. § 
4.71a, Diagnostic Code 5227, Note (effective prior to Aug. 
26, 2002).  Objectively, the veteran in this case showed full 
flexion of all digits of the left hand to the distal palmar 
crease.  With only one joint of a digit ankylosed, the rating 
is for favorable ankylosis when the motion of a digit is 
possible to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm.  38 C.F.R. § 4.71a, Note (3) 
before Diagnostic Code 5220 (effective prior to Aug. 26, 
2002).  Extremely unfavorable ankylosis of the left ring 
finger is thus not shown in this case, and disability 
sufficiently severe to equate to amputation of the ring 
finger under the rating schedule is not demonstrated.  

Accordingly, the Board concludes that a compensable rating 
for the service-connected left hand disability is not for 
application.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  


ORDER

An increased rating for residuals of a fracture of the right 
radius and ulna is denied.  

An increased rating for residuals of a fracture of the left 
radius and ulna is denied.  

An increased (compensable) rating for limitation of motion of 
the left index finger and Volkmann's contracture of digits of 
the left hand is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



